Citation Nr: 0801454	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-31 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had honorable active service from August 1970 to 
June 1973.  His active service from June 1973 to April 1977 
resulted in an other than honorable discharge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 
 
The record reveals that the veteran failed to report for a 
requested hearing before a Veterans Law Judge.  Accordingly, 
the veteran's claim will be considered without the benefit of 
such hearing.  See 38 C.F.R. § 20.704(d).

The veteran's claim was previously remanded by the Board in 
August 2007.  It has been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  An unappealed September 1978 rating decision denied the 
claim for service connection for a psychiatric condition on 
the basis that there was no medical evidence to establish a 
relationship between a current psychiatric condition and the 
veteran's period of honorable service.

2.  The evidence submitted since the RO's September 1978 
rating decision does not include competent evidence 
suggesting that the veteran's current psychiatric disability 
is causally related to the veteran's period of honorable 
service.




CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision by the agency of original jurisdiction is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).

Under certain circumstances, VA regulations bar entitlement 
to VA benefits when the former service member was discharged 
under other than honorable conditions.  That bar applies if 
it is determined that a discharge under other than honorable 
conditions was issued because of an offense involving moral 
turpitude.  See 38 C.F.R. § 3.12(d)(3) (2007).

History and Analysis

A May 1978 VA administrative decision indicates that the 
veteran's period of service from August 26, 1973 to April 13, 
1977 resulted in a dishonorable discharge due to an offence 
involving moral turpitude.

The RO denied the veteran's claim for service connection for 
a psychiatric condition by rating action in September 1978.  
The veteran did not appeal that decision and it became final.  
38 U.S.C.A. § 7105.

In February 2003, the veteran requested that his claim for 
service connection for depression be reopened.  The veteran 
asserted that he received psychiatric treatment during 
service and that he was prescribed Valium during service.  
The veteran stated that he had had psychiatric problems 
continuously since service.  He also asserted that medical 
records from the Miami, Florida VA Medical Center are new and 
material and that he should be granted service connection for 
his psychiatric condition. 

The evidence of record at the time of the final September 
1978 final rating decision included the veteran's service 
medical records and a July 1978 VA psychiatric examination 
report.  On the veteran's pre-induction Report of Medical 
History the veteran indicated that he had experienced 
depression or excessive worry at some point in time.  The May 
1970 pre-induction examination report indicates that no 
psychiatric disability was found.  The veteran's service 
medical records from the veteran's honorable period or active 
duty reveal no complaints, findings, or diagnoses related to 
a psychiatric disability.  

Service medical records from the veteran's other than 
honorable active service show that the veteran complained of 
nervousness in December 1974, that he was prescribed Valium 
in April 1976, and that he was seen at a psychiatric 
outpatient clinic in June and July 1976.  No psychiatric 
disability was noted on examination for discharge from 
service in March 1977.

The July 1978 VA psychiatric examination report indicates 
that the veteran reported emotional problems, some anxiety, 
periods of depression, and some difficulty relating with 
other people.  The diagnosis was chronic anxiety neurosis 
manifested by anxious mood, feeling tense, difficulty 
relating to other people, irritability, and some difficulty 
sleeping.  The examiner stated that the predisposition was 
unknown and that the stress was unknown.  

While the veteran was noted to have psychiatric treatment 
during the latter part of his service, due to the character 
of that service he may not be granted service connection 
based on that period of service.  The September 1978 final 
rating decision denied the veteran's claim on the basis that 
the veteran's current psychiatric disorder was not shown 
during the veteran's period of honorable service.  The 
decision noted that service connection could not be granted 
based on the veteran's dishonorable service.  The decision 
also stated that the presumptive period would apply only to 
one year after the date of period of service immediately 
prior to the one which was considered other than honorable.  

The medical evidence received since the final September 1978 
rating decision consists of VA medical records dated from 
August 1997.  These records show continued treatment for 
psychiatric disorder, and indicate diagnoses of polysubstance 
abuse, major depression with psychotic features, 
schizoaffective disorder, and schizophrenia.  A February 2003 
note from a VA physician states that the veteran had a 
diagnosis of schizoaffective disorder for which the veteran 
was totally and permanently disabled.  However, just like the 
evidence of record at the time of the September 1978 final 
rating decision, these newly submitted records do not provide 
any evidence that would indicate that the veteran's current 
psychiatric disorder is related to his period of honorable 
service.  The newly submitted evidence also provides no 
evidence that the veteran developed a psychosis in the one-
year period following his separation from honorable service.  
As none of the newly submitted evidence has any bearing as to 
whether the veteran's current psychiatric disability is 
related to his period of honorable service, these records are 
not material to the veteran's claim.  Since new and material 
evidence has not been submitted since the September 1978 RO 
decision, reopening of the claim for service connection for a 
psychiatric disorder is not warranted.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The veteran was given notice of the type of evidence 
necessary to establish disability ratings or effective dates 
in July 2006, after the adverse decision that was the subject 
of this appeal.  Nonetheless, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  The veteran had an opportunity to 
provide evidence and argument prior to the most recent 
supplemental statement of the case in August 2007.  Moreover, 
as explained above, the Board has determined that reopening 
of the veteran's claim is not warranted.  Consequently, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in the timing of this notice.

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In April 2003, prior to the issuance of the rating decision 
that is the subject of this appeal, the veteran was advised 
of the previous denial of service connection and the basis 
for that denial, as well as of the requirement that he submit 
new and material evidence showing that this condition was 
incurred in or aggravated by service, that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claim.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187; Kent, 20 Vet. App. 
at 10 (2006).  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has also submitted VA medical records.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
indicated that there are any additional pertinent records to 
support reopening this claim.  Although the veteran submitted 
a Social Security Administration (SSA) disability award 
letter in October 2002 in relation to his VA pension, he has 
never suggested that his SSA award has anything to do with 
his psychiatric disability.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a 
psychiatric disorder is denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


